Title: To Alexander Hamilton from Sarah Mumford, 24 September 1792
From: Mumford, Sarah
To: Hamilton, Alexander


Philadelphia, September 24, 1792. “Necessity alone has induc’d me to address you by Letter, although unknown to you in Person but having heard much of your benevolence and Humanity to the distress’d I have taken the Liberty to ask a favor of you which I hope in the end will not be prejudicial; I have for two years past taken Members of Congress to board, but from their long recess, and having been unfortunate in obtaining others and my Husband having been sick the greater part of the Summer, and at this time confin’d to his Chamber all these Circumstances have reduc’d me to a very distress’d Situation, that my Goods are at this time under Execution by my Landlord for two Quarters Rent, and he has agreed upon my making him up one Quarters Rent to wait for the other until Congress meets, the Quarters Rent is Forty Dollars, and the half of it I have already obtaind from a Friend; Now Sir if you will be so obliging as to advance me the remainder it will be the means of Saving me from Ruin.…”
